Citation Nr: 1507070	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-33 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether a reduction in rating from 60 percent to 0 percent disabling for eczematous dermatitis was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1983 and from September 1986 to May 2005. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities was raised by the Veteran in a September 2014 application for benefits.  It is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO granted service connection for eczematous dermatitis and assigned a 60 percent rating effective August 9, 2006.

2.  The March 2012 rating reduction from 60 to 0 percent for eczematous dermatitis, effective June 1, 2012, was essentially based on only one VA examination, which was less full and complete than the prior examinations on which the 60 percent rating had been authorized and continued;  the evidence of record does not clearly warrant the conclusion that sustained improvement in his skin condition had been demonstrated or that any material improvement in such skin disorder was reasonably certain to be maintained under the ordinary conditions of life.  


CONCLUSION OF LAW

The reduction of the rating for eczematous dermatitis, from 60 percent to 0 percent disabling, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.1, 4.118, Diagnostic Code 7806 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281 (1992). 

In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).  The burden of proof is on VA.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Rating agencies are to handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination was full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  38 C.F.R. § 3.344(a).

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

If doubt remains, after according due consideration to all the evidence developed, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).

The requirements of § 3.344(a) and (b), apply to ratings in effect for five years or more.  38 C.F.R. § 3.344(c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  Since the 60 percent rating was in effective from August 9, 2006, and reduced to 0 percent, effective June 1, 2012, the 60 percent rating had been in effect for the requisite five-year period of time as set forth in 38 C.F.R. § 3.344(c).  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable in this case. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran has been service-connected for eczematous dermatitis since August 9, 2006.  His eczematous dermatitis is rated under Diagnostic Code (DC) 7806 for dermatitis or eczema.

Under DC 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  30 percent is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  10 percent is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Such skin disability can also be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801-05), depending on the predominant disability.  38 C.F.R. § 4.118, DC 7806.  

In this case, in a December 2007 rating decision, the RO granted service connection for eczematous dermatitis and assigned a 60 percent rating effective August 9, 2006.  The rating was based on August and September 2007 VA skin examination findings, including that 42 percent of the Veteran's body involved the disorder.  Following a February 2010 VA skin examination reflecting eczema in the hypothenar eminence region on both hands and also on the planter surface of both feet, with 0 percent of exposed skin affected and 20 percent of the entire body affected, the Veteran's rating was continued at 60 percent in a June 2010 rating decision.  In November 2011, the RO proposed to reduce the Veteran's rating from 60 to 0 percent based on the February 2010 examination and findings on a September 2011 VA examination, which included a finding that both the total body area and exposed area of the Veteran's dermatitis was less than 5 percent.  In a March 2012 rating decision, the RO reduced the Veteran's rating for eczematous dermatitis from 60 percent to 0 percent, effective June 1, 2012. 

As reflected in his May 2012 notice of disagreement, November 2012 substantive appeal, and testimony during his June 2013 Board hearing, the Veteran asserts that, at the time of his September 2011 VA examination, he was his symptoms were unusually controlled, that this was not the normal condition of his feet and hands, and that his condition as a whole had remained essentially unchanged since his original award for service connection.  The Veteran has further asserted that his condition causes pain and itching of the hands and feet, that his condition is characterized by persistent flare-ups, and that he intermittently experiences his skin problems in other areas of the body.  

Here, the reduction in the Veteran's March 2012 rating from 60 to 0 percent, effective June 1, 2012, for eczematous dermatitis was not proper.  

Initially, while the RO, in its November 2011 proposed reduction and March 2012 reduction, cited the September 2007, February 2010, and September 2011 VA examinations, the reduction to 0 percent was essentially based on the September 2011 VA examination alone.  The September 2011 VA examination was the only on which the Veteran's skin disability was shown to have affected less than 5 percent of the entire body or less than 5 percent of exposed areas, with no more than topical therapy required during the past 12-month period; in February 2010, more than 20 percent of the body was noted to have been affected.  The findings on September 2011 VA examination were thus the only reflecting what could be considered symptoms warranting a 0 percent rating.  

Additionally, the September 2011 VA examination report appears substantively to be less full and complete than the September 2007 VA examination report on which the Veteran's 60 percent rating was authorized and the February 2010 examination report on which his rating was continued.  The only information contained in the September 2011 VA examination report was notations that the Veteran had a diagnosis of dermatitis or eczema; that he had been treated with constant or near-constant topical hydrocortisone and ketoconazole in the last 12 months; that his dermatitis affected less than 5 percent of both total body area and total exposed body area; and that his skin condition affected the hands and feet.  The examination report reflects no further description or symptoms of the Veteran's skin disability, no subjective history, description, or complaints from the Veteran regarding his skin condition or its severity, and no indication that the examiner reviewed the claims file.  Significantly, the examiner provided no opinion as to whether the Veteran's skin disease had shown sustained improvement, whether he was prone to periods of flare-ups, or whether the current examination findings were to be expected to be permanently maintained.  

Conversely, the August 2007 VA examiner reported a full history of the Veteran's skin disability, including that it manifested in eruptions of the hands and feet that became very painful and thick and caused him to lose some sensation in his fingers, and that his skin lesions had gone and returned.  The VA examiner noted that the Veteran's skin was rough and significantly callused in affected areas, and that the planter surfaces of the feet had severe hyperkeratotic areas and some semicircular lesions involving the planter surfaces and instep of both feet that were tender to touch.  In September 2007, the VA examiner took the Veteran's report of skin lesions of the hands and feet that had been worsening, which blistered and drained fluid and become painful and itchy in stages, and then resolved.  Likewise, the February 2010 VA examiner noted a review of the claims file, and noted the reported history and current complaints of the Veteran.

Furthermore, all the evidence of record does not clearly warrant the conclusion that sustained improvement in the Veteran's skin condition had been demonstrated, or that any material improvement in the Veteran's skin disorder, specifically at the level of 0 percent, reflected in the September 2011 VA examination was reasonably certain to be maintained under the ordinary conditions of life.  Rather, the record reflects that the Veteran's skin disability, as he has asserted, has been subject to intermittent periods of flare-ups and relieved symptomatology.  In August 2011, approximately one month prior to the Veteran's September 2011 VA examination, he was noted to have had cracked and dry skin with blisters to the lateral borders of the feet and heel, with two areas of blisters to the left heel without any drainage.  The impression was rash that looked to be dermatophytes, and it was noted that the Veteran would be given ketoconazole and steroid cream application.  A September 2012 VA podiatry note reflects that the Veteran reported recurrent flares of athlete's foot, that dry vesiculation of both foot borders was noted, and that the assessment included tinea pedis and calluses.  

Also, an August 2014 VA treatment note reflects that the Veteran presented with chronic rash/dermatophytosis of both feet and interdigital areas of the toes.  On examination, both feet had severe dermatophytosis of the plantar area and heels and in between toes, with the skin dry, peeling, and cracking.  There was noted to be a large blister.  The impression was dermatophytosis of the feet, and it was noted that the Veteran would start a 200 milligram (mg) ketoconazole tablet-systemic therapy-daily for two weeks, would soak his feet in tepid water with Epsom salt, and would take Aquaphor cream for itching.

These findings are consistent with those in prior private treatment records.  In August and September 2004, the Veteran was noted to have had a fungal rash, to have complained of rashes, and to have had hyperpigmented rash of the foot.  In November 2006, it was noted that the Veteran had been seen in August 2004 with tinea pedis with an id reaction to the hands, had been started on 250 mg Gris-PEG tablets-systemic therapy-for his skin condition twice a day in addition to topical therapy, and had been seen in follow-up in February 2005, with recurrence of the same, and with similar systemic and topical therapy.

The Board notes that VA treatment records dated from July 2010 to June 2013 reflect several reports by the Veteran of no lesions or skin disease.  However, at the time of his September 2007 VA examination, the Veteran also denied any current skin lesions, but at that time he was noted to have had 42 percent of his total body and 31 percent of his total exposed body affected by his eczematous dermatitis on examination.  

Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that, at the time of his March 2012 rating reduction from 60 to 0 percent for eczematous dermatitis, such reduction was essentially based on only one VA examination, which was less full and complete than the prior examinations on which his 60 percent rating had been authorized and continued.  The Board further finds that the evidence of record does not clearly warrant the conclusion that sustained improvement in his skin condition had been demonstrated or that any material improvement in such skin disorder was reasonably certain to be maintained under the ordinary conditions of life.  

Accordingly, the reduction in the Veteran's March 2012 rating from 60 to 0 percent, effective June 1, 2012, for eczematous dermatitis was not proper, and the 60 percent rating must be restored.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist were harmless and will not be further discussed.


ORDER

A 60 percent rating for eczematous dermatitis is restored.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


